IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 96-30264
                         Summary Calendar
                        __________________


ALCY JOSEPH, JR.,

                                     Plaintiff-Appellant,

versus

RAQUEL LEWIS, Lt.,
Correctional Official at
St. Charles Parish, RICHARD
HINES, Cpl., Deputy Correctional
Officer - St. Charles Parish;
CHARLES B. SMOTHERS, Warden, St.
Charles Parish Correctional Center

                                     Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                         USDC No. 96-CV-478
                        - - - - - - - - - -
                            July 30, 1996
Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     Alcy Joseph, Jr., # 95760, argues that the district court

erred in dismissing as frivolous his claim that the defendant

prison officials deprived him of his constitutional right to



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-30264
                               -2-

exhaust his prison grievance remedies, which precluded him from

filing criminal charges against another correctional officer.

     We have reviewed the record, the opinion of the district

court, and the brief, and find that the dismissal of the

complaint as frivolous should be affirmed for reasons other than

those adopted by the district court.     See Bickford v. Int'l

Speedway Corp., 654 F.2d 1028, 1031 (5th Cir. 1981).

     Insofar as Joseph alleges that he was denied procedural due

process in connection with the procedures employed in addressing

his grievances, his claim is barred by Sandin v. Conner, 115 S.

Ct. 2293, 2302 n.11 (1995).

     Joseph's allegations that the defendants interfered with his

right to file criminal charges against a correctional officer

fail to support an arguable constitutional claim because he has

not demonstrated that he has standing to assert an interest in

the prosecution or nonprosecution of the officer.     See Linda R.S.

v. Richard D. and Texas, 410 U.S. 614, 617-19 (1973).

     The district court did not abuse its discretion in

dismissing the complaint as frivolous.     See Denton v. Hernandez,

504 U.S. 25, 33 (1992).

     AFFIRMED.